DETAILED ACTION
Response to Amendment
Claims 21-38 are pending. Claims 1-20 have been canceled. 
Response to Arguments
Applicant’s arguments filed 07/28/2022 have been fully considered.
Applicant's request for reconsideration of the rejection of the last Office action is persuasive. This Office Action is Non-Final.
The rejections of claims 1-20 have been withdrawn in view of claims 1-20 have been canceled.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Objections
Claim 21 is objected to because of claim 21 recites: “the first representation set is associated with a first media entity and the second representation set is associated a second media entity.”  Claim 21 should read “the second representation set is associated WITH a second media entity.” Appropriate correction is required.
Claim 25 is objected to because of claim 25 recites: “the first representation set is associated with a first media entity and the second representation set is associated a second media entity.”  Claim 25 should read “the second representation set is associated WITH a second media entity.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel et al. (US20190104316A1).
Regarding claim 21, Gabriel discloses a method comprising (para [0117] shows a server that is configured to stream video data to client devices; para [0003] shows stitching the output of multiple cameras together in omnidirectional video or 360-degree video; para [0021] shows spatial playback information which link a region in video frames that coincide or at least partially overlap with a playback region): 
creating a media presentation description [MPD] with a first representation set and a second representation set (para [0073] shows the information about the structure of the media, including the playback periods, adaptation sets, representations and segments, may be stored in a Media Presentation Description (MPD); Fig 6,Table 3 and para [0046] show adaptation sets in a manifest file using region descriptor 602.1 to link a first representation set in Period 1 with a second representation set in Period 2),
wherein the first representation set belongs to a first adaptation set and the second representation set belongs to a second adaptation set (para [0072] shows the plurality of representations may be referred to as an adaptation set 320; Fig 6 and Table 3 show first representation set belongs to the Adaptation Set 1 in Period 1, and a second representation belongs to the Adaptation Set 2 in Period 2), and 
wherein the first representation set is associated with a first media entity [full_ video_1_360] and the second representation set is associated a second media entity [full_ video_2_360] (Table 3 shows first representation set is associated with full_ video_1_360.mp4, and second representation set is associated with full_ video_2_360.mp4); and 
encoding, in the media presentation description, an adaptation and representation grouping descriptor [SpatialPlaybackRegion in Period 1] (para [0078] shows spatial playback region descriptor may be hereafter be referred to as a region descriptor; para [0086] shows the region descriptor may define a position and dimensions of a region in video frames associated with an adaptation; para [0089] shows a spatial playback region can be used in the case when there are multiple Representation in the adaptation sets with different picture resolutions; Fig 6, Table 3 and para [0094] show the MPD includes a region descriptor SpatialPlaybackRegion encoded in UTF-8), 
wherein the adaptation and representation grouping descriptor groups [link (chains) parent-child adaptation sets] the first representation set with the second representation set based on a grouping type [type region descriptor] of a first entity grouping [sequence of segments comprising full_ video_1_360] in a container file [container file format such as 2D video file] (para [0072] shows a sequence of segments comprising media of a predetermined quality may also be referred to as a representation 318; para [0087] shows MPEG DASH type region descriptor SpatialPlaybackRegion; para [0088-0090] shows the region descriptor may include a source identifier or a destination identifier; para [0092] shows the client device will determine that adaptation and representation sets are linked if the destination parameter of the first region descriptor matches the source parameter of the second region descriptor; Table 3, Fig 6 and para [0096] show SpatialPlaybackRegion (region a) in Period 1 links the first representation set (Adaptation Set 1 in Period 1) with the second representation (Adaptation Set 2 in Period 2); para [0021] shows spatial playback information which link a region in video frames that partially overlaps with a playback region; para [0105, 0150] shows the MPD is used to chain the parent adaptation set with the child of an adaptation set thereby providing much more flexibility in its use; para [0003] shows 360-degree video may be referred to as spherical video; para [0113] shows a server storage medium 810 for storing media, e.g. spherical video data, in a suitable data container format; para [0136] shows as state-of-the-art codec standards are not capable of handling spherical video data, the spherical video data are transformed into a 2D video frame format, e.g. container file format such as 2D video file, before the video data are provided to the input of a video encoder), 
wherein the first entity grouping is configured to group the first media entity and the second media entity based on a characteristic [spatial playback information] defined with the grouping type [type region descriptor] (para [0087] shows MPEG DASH type region descriptor SpatialPlaybackRegion; para [0021] shows spatial playback information which link a region in video frames that partially overlaps with a playback region.)

Regarding claim 22, Gabriel as applied to claim 21 discloses: 
causing encoding of the first media entity [full_ video_1_360] and the second media entity [full_ video_2_360] in the container file [container file format such as 2D video file] (para [0003] shows 360-degree video may be referred to as spherical video; para [0113] shows a server storage medium 810 for storing media, e.g. spherical video data, in a suitable data container format; para [0136] shows as state-of-the-art codec standards are not capable of handling spherical video data, the spherical video data are transformed, e.g. encoded, into a 2D video frame format, e.g. container file format such as 2D video file, before the video data are provided to the input of a video encoder; para [0101] shows the selection by the HAS client device of an adapation set from a plurality of adaptation sets triggers the manifest file server to transmit a new MPD or MPD update patch comprising the metadata of the selected adapation set to the HAS client); 
encoding the first entity grouping [sequence of segments comprising full_ video_1_360] based on the grouping type in the container file (para [0084] shows these segments may include spherical video data; para [0136] shows the spherical video data are transformed, e.g. encoded, into a 2D video frame format), 
wherein the first entity grouping groups [links] the first media entity and the second media entity based on a characteristic defined by the grouping type [type region descriptor] (Table 3, Fig 6 and para [0096] show SpatialPlaybackRegion (region a) in Period 1 links the first representation set (Adaptation Set 1 in Period 1) with the second representation (Adaptation Set 2 in Period 2); Table 3 shows first representation set is associated with full_ video_1_360.mp4, and second representation set is associated with full_ video_2_360.mp4); and 
causing storage of the container file (para [0113] shows a server storage medium 810 for storing media, e.g. spherical video data, in a suitable data container format, e.g. 2D video frame format.)

Regarding claim 23, Gabriel as applied to claim 21 discloses the adaptation and representation grouping descriptor [SpatialPlaybackRegion] is present at a period level (Table 3 shows SpatialPlaybackRegion in Period 1.)

Regarding claim 24, Gabriel as applied to claim 21 discloses the adaptation and representation grouping descriptor [SpatialPlaybackRegion] is present at a media presentation description [MPD] level (para [0124] show an MPD may include spatial playback information.)

Regarding claim 25, Gabriel discloses a method comprising (para [0117] shows a client device associated with a video processing device): 
parsing, from a media presentation description [MPD] of a container file [container file format such as 2D video file], a first representation set belonging to a first adaptation set of the container file and a second representation set belonging to a second adaptation set of the container file (Fig 6, Table 3 and para [0124] show the client processor may parse the MPD and use the spatial playback information in the MPD to playback a first representation set belonging to a first adaptation set (Period id="1") and a second representation set belonging to a second adaptation set (Period id="2"); para [0003] shows 360-degree video may be referred to as spherical video; para [0113] shows a server storage medium 810 for storing media, e.g. spherical video data, in a suitable data container format; para [0136] shows as state-of-the-art codec standards are not capable of handling spherical video data, the spherical video data are transformed into a 2D video frame format, e.g. container file format such as 2D video file, before the video data are provided to the input of a video encoder); 
parsing, from the media presentation description, an adaptation and representation grouping descriptor [SpatialPlaybackRegion], wherein the adaptation and representation grouping descriptor groups [link (chains) parent-child adaptation sets] the first representation set with the second representation set based on a grouping type [type region descriptor] (para [0021] shows spatial playback region descriptors, in the manifest file, which link a region in video frames (in a representation) belonging to the first adaptation set, to a further adaptation set that coincides or at least partially overlaps; para [0022] shows that linking a first representation (in a first adaptation set) to a second representation (in a second adaptation set) is simply done on the basis of the spatial playback information, which may be inserted in the manifest file; para [0136] shows images of overlapping field of views, generated by different image sensors, may be stitched together into one panorama or high-resolution image); 
wherein the first representation set is associated with a first media entity [full_ video_1_360] and the second representation set is associated a second media entity [full_ video_2_360] (Table 3 shows first representation set is associated with full_ video_1_360.mp4, and second representation set is associated with full_ video_2_360.mp4),
wherein the grouping type [type region descriptor] is an indicated grouping type of a first entity grouping of the container file [container file format such as 2D video file] para [0087] shows MPEG DASH type region descriptor SpatialPlaybackRegion; para [0088-0090] shows the region descriptor may include a source identifier or a destination identifier; para [0092] shows the client device will determine that adaptation and representation sets are linked if the destination parameter of the first region descriptor matches the source parameter of the second region descriptor), 
wherein the first entity grouping is configured to group the first media entity and the second media entity based on a characteristic defined with the grouping type (Table 3, Fig 6 and para [0096] show SpatialPlaybackRegion (region a) in Period 1 links the first representation set (Adaptation Set 1 in Period 1) with the second representation (Adaptation Set 2 in Period 2); para [0021] shows spatial playback information which link a region in video frames that partially overlaps with a playback region); 
selecting the first representation set and the second representation set (para [0019] shows the client apparatus selecting the second adaptation set for playback after the end of the playback of the first adaptation set on the basis of the first and second region, the selecting being based on a distance or an overlap between the first and second region); and 
causing the first representation set and the second representation set to be played based on the first entity grouping or the adaptation and representation grouping descriptor (para [0021] shows spatial playback region descriptors, in the manifest file, which link a region in video frames (in a representation) belonging to the first adaptation set, to a further adaptation set in order to partially overlap playback regions; para [0136] shows images of overlapping field of views, generated by different image sensors, may be stitched together into one panorama or high-resolution image; para [0101] shows the selection by the HAS client device of an adapation set from a plurality of adaptation sets triggers the manifest file server to transmit a new MPD or MPD update patch comprising the metadata of the selected adapation set to the HAS client.)

Regarding claims 26-29, claims 26-29 are directed to an apparatus. Claims 26-29 require limitations that are similar to those recited in the method claims 21-24 to carry out the method steps.  And since Gabriel teaches the method including limitations required to carry out the method steps, therefore claims 26-29 would have also been anticipated by Gabriel.
Furthermore, Gabriel discloses the apparatus comprising at least one processor and at least one non-transitory memory including computer program code (para [0037, 0170]).

Regarding claim 30, claim 30 is directed to an apparatus. Claim 30 requires limitations that are similar to those recited in the method claim 25 to carry out the method steps.  And since Gabriel teaches the method including limitations required to carry out the method steps, therefore claim 30 would have also been anticipated by Gabriel.
Furthermore, Gabriel discloses the apparatus comprising at least one processor and at least one non-transitory memory including computer program code (para [0037, 0170]).

Regarding claims 31, 33, 35 and 37, Gabriel as applied to claims 30, 21, 25 and 26 discloses the characteristic defined with the grouping type is configured to indicate presence of one or more user-switchable overlays (para [0037] shows the metadata enabling a client apparatus to select the second adaptation set for playback after the end of the playback of the first adaptation set on the basis of the first and second region, the selecting being based on a distance or an overlap between the first region and a second region in the video frames of the first adaptation set, the second region defining a region of interest (ROI) of a user of the client apparatus and being received or determined during playback of requested segments.)

Regarding claims 32, 34, 36 and 38, Gabriel as applied to claims 31, 33, 35 and 37 discloses a further characteristic defined with the grouping type is configured to indicate a prioritized list of the one or more user-switchable overlays (para [0169] shows in the case that one spatial playback region is located within another playback region (or in case there is an overlap) it may be defined the smaller spatial playback region has priority over the larger one.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sreedhar et al. (US20200221063A1) discloses in [Abstract] an omnidirectional visual media content; para [0149] shows a user may switch from one overlay visual entity to another overlay visual entity.
Krishna et al. (US20150100702A1) shows in Title “Switching between adaptation sets during media streaming.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442